70 F.3d 112
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kelvin Jay X MORRIS, Plaintiff-Appellant,v.CITY OF SUFFOLK, Virginia;  Police Department Detectives;John Marx;  William A. Freeman, Lieutenant;  Thomas Newsome,Sergeant;  James Willie, informant;  John Does;  Jane Does,Suffolk Police;  C. Phillip Ferguson, Commonwealth Attorneyof the City of Suffolk County, North Carolina and hisassistants, John and Jane Doe, Defendants-Appellees.
No. 94-6740.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 7, 1995.Decided Nov. 20, 1995.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  Henry C. Morgan, Jr., District Judge.  (CA-94-629-2)
Amy L. Wax, UNIVERSITY OF VIRGINIA, Charlottesville, Virginia, for Appellant.  Kay Wilson Rudiger, CITY ATTORNEY'S OFFICE, Suffolk, Virginia;  Abram William VanderMeer, Jr., CLARK & STANT, P.C., Virginia Beach, Virginia, for Appellees.
E.D.Va.
AFFIRMED.
Before WILKINS, WILLIAMS, and MOTZ, Circuit Judges.
PER CURIAM:


1
Kelvin Jay X Morris appeals from a district court order dismissing his 42 U.S.C. Sec. 1983 (1988) complaint pursuant to 28 U.S.C. Sec. 1915(d) (1988).  We affirm the order with modification.


2
Morris's complaint raised Sec. 1983 claims that implicated the validity of his incarceration, which has not yet been invalidated.  The claims are not yet ripe for a Sec. 1983 action.  Heck v. Humphrey, --- U.S. ----, ----, 62 U.S.L.W. 4594, 4597 (U.S. June 24, 1994) (No. 93-6188).  Therefore, the complaint was properly dismissed.  Because the claims were not yet ripe, the district court erred in denying in forma pauperis status if the claims are refiled at a later date.  See North Carolina v. Rice, 404 U.S. 244, 246 (1971).  Thus, we modify the district court order to strike that portion prospectively denying such status.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED AS MODIFIED